 
 
I 
108th CONGRESS
2d Session
H. R. 4896 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Oberstar (for himself, Ms. Corrine Brown of Florida, Mr. Lipinski, Mr. DeFazio, Mr. Cummings, Mr. Blumenauer, Mr. Larsen of Washington, Mr. Bishop of New York, and Mr. Meehan) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To provide for the security of the United States railroad system. 
 
 
1.Short titleThis Act may be cited as the Protecting Railroad Operators, Travelers, Employees, and Communities with Transportation Security Act of 2004. 
2.Rail transportation security risk assessment 
(a)In general 
(1)Vulnerability assessmentThe Secretary of Transportation, in consultation with the Secretary of Homeland Security, shall complete a vulnerability assessment of railroad transportation. The assessment shall include— 
(A)identification and evaluation of critical assets and infrastructures to reduce the vulnerability of the railroad transportation system in the event of an attack on any one target and to ensure that our cities continue to function should an attack occur; 
(B)identification of threats to those assets and infrastructures; 
(C)identification of vulnerabilities that are specific to the transportation of hazardous materials by railroad; 
(D)identification of redundant and backup systems required to ensure the continued operation of critical elements of the railroad system in the event of an attack or other incident, including disruption of commercial electric power or communications networks; and 
(E)identification of security weaknesses in passenger and cargo security, transportation infrastructure, protection systems, procedural policies, communications systems, employee training, emergency response planning, and any other area identified by the assessment. 
(2)Existing private and public sector effortsThe assessment may take into account actions taken or planned by both public and private entities to address identified security issues and assess the effective integration of such actions. 
(3)RecommendationsBased on the assessment conducted under paragraph (1), the Secretary of Transportation, in consultation with the Secretary of Homeland Security, shall develop prioritized recommendations for improving rail security, including any recommendations the Secretary of Transportation has for— 
(A)improving the security of rail tunnels, rail bridges, rail switching and car storage areas, other rail infrastructure and facilities, information systems, and other areas identified by the Secretary of Transportation as posing significant rail-related risks to public safety and the movement of interstate commerce, taking into account the impact that any proposed security measure might have on the provision of rail service; 
(B)monitoring critical assets and infrastructure; 
(C)deploying equipment to detect explosives and hazardous chemical, biological, and radioactive substances, and any appropriate countermeasures; 
(D)training employees and emergency responders in terrorism prevention, passenger evacuation, including tunnel evacuation, and response activities; 
(E)conducting public outreach campaigns on passenger railroads; 
(F)deploying surveillance equipment; and 
(G)identifying the immediate and long-term costs of measures that may be required to address those risks. 
(4)PlansThe report required by subsection (c) shall include— 
(A)a plan for the Federal Government to provide increased security support at high or severe threat levels of alert; and 
(B)a plan for coordinating rail security initiatives undertaken by the public and private sectors. 
(b)Consultation; use of existing resourcesIn carrying out the assessment required by subsection (a), the Secretary of Transportation shall consult with railroad carriers, nonprofit employee organizations that represent railroad workers, owners or lessors of rail cars used to transport hazardous materials, shippers of hazardous materials by rail, public safety officials (including those within other Federal agencies), and other relevant parties. 
(c)Report 
(1)ContentsNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report containing the assessment and prioritized recommendations required by subsection (a) and an estimate of the cost to implement such recommendations. 
(2)FormatThe Secretary of Transportation may submit the report in both classified and redacted formats if the Secretary of Transportation determines that such action is appropriate or necessary. 
(d)2-Year updatesThe Secretary of Transportation, in consultation with the Secretary of Homeland Security, shall update the assessment and recommendations every 2 years and transmit a report, which may be submitted in both classified and redacted formats, to the Committees named in subsection (c)(1), containing the updated assessment and recommendations. 
(e)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Transportation $5,000,000 for fiscal year 2005 for the purpose of carrying out this section. 
3.Memorandum of agreementNot later than 60 days after the date of enactment of this Act, the Secretary of Transportation and the Secretary of Homeland Security shall execute a memorandum of agreement governing the roles and responsibilities of the Department of Transportation and the Department of Homeland Security, respectively, in addressing railroad transportation security matters, including the processes the departments will follow to promote communications, efficiency, and nonduplication of effort. 
4.Study of foreign rail transport security programs 
(a)Requirement for studyNot later than one year after the date of enactment of this Act, the Comptroller General shall complete a study of the rail passenger transportation security programs that are carried out for rail transportation systems in Japan, member nations of the European Union, and other foreign countries. 
(b)PurposeThe purpose of the study shall be to identify effective rail transportation security measures that are in use in foreign rail transportation systems, including innovative measures and screening procedures determined effective. 
(c)ReportThe Comptroller General shall submit a report on the results of the study to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives. The report shall include the Comptroller General’s assessment regarding whether it is feasible to implement within the United States any of the same or similar security measures that are determined effective under the study. 
5.Rail police officersSection 28101 of title 49, United States Code, is amended by striking the rail carrier each place it appears and inserting any rail carrier. 
6.Review of rail regulationsThe Inspector General of the Department of Transportation shall review existing rail regulations of the Department of Transportation for the purpose of identifying areas in which those regulations need to be revised to improve rail security. The Inspector General shall consult, as the Inspector General considers appropriate, with officials of the Department of Homeland Security and other Federal officials. Not later than 1 year after the date of enactment of this Act, the Inspector General shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the review under this section, including recommendations for changes to the regulations reviewed and any legislative changes required to improve railroad security. 
7.Freight and passenger rail security improvement program 
(a)Security improvement grantsThe Secretary of Transportation is authorized to make grants to railroad carriers, nonprofit employee organizations that represent railroad workers or emergency responders, shippers of hazardous materials by rail, owners of rail cars used in the transportation of hazardous materials, universities, colleges, and research centers, and State and local governments, for full or partial reimbursement of costs incurred in the conduct of activities to prevent or respond to acts of terrorism, sabotage, or other railroad security threats, including— 
(1)perimeter protection systems, including access control, installation of better lighting, fencing, and barricades at railroad facilities; 
(2)structural modification or replacement of rail cars transporting high hazard materials to improve their resistance to acts of terrorism; 
(3)technologies for reduction of tank car vulnerability; 
(4)security improvements to passenger railroad stations, trains, and infrastructure; 
(5)tunnel protection systems; 
(6)passenger and employee evacuation technologies; 
(7)inspection technologies, including verified visual inspection technologies using hand-held readers and discs; 
(8)security and redundancy for critical communications, computer, and train control systems essential for secure railroad operations or to continue railroad operations after an attack impacting railroad operations; 
(9)train tracking and interoperable communications systems; 
(10)explosive detection technology and devices; 
(11)security of hazardous material transportation by rail;  
(12)fire suppression and decontamination equipment; 
(13)surveillance equipment and round-the-clock monitoring of critical infrastructure locations; 
(14)additional police and security officers, including canine units; 
(15)accommodation of cargo or passenger screening equipment; 
(16)employee security awareness, preparedness, and emergency response training; 
(17)public security awareness campaigns for passenger train operations; and 
(18)other improvements recommended by the report required by section 2, including infrastructure, facilities, and equipment upgrades. 
(b)ConditionsThe Secretary of Transportation may not disburse funds to Amtrak under subsection (a) unless Amtrak meets the conditions set forth in section 12(b). 
(c)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Transportation $500,000,000 for fiscal year 2005 to carry out the purposes of this section. Amounts appropriated pursuant to this subsection shall remain available until expended.  
8.Fire and life-safety improvements 
(a)Life-safety needsThe Secretary of Transportation is authorized to make grants to Amtrak for the purpose of making fire and life-safety improvements to tunnels on the Northeast Corridor in New York, New York, Baltimore, Maryland, and Washington, District of Columbia. 
(b)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Transportation for the purposes of carrying out subsection (a) the following amounts: 
(1)For the 6 New York tunnels to provide ventilation, electrical, and fire safety technology upgrades, emergency communication and lighting systems, and emergency access and egress for passengers— 
(A)$100,000,000 for fiscal year 2005; 
(B)$100,000,000 for fiscal year 2006; 
(C)$100,000,000 for fiscal year 2007; 
(D)$100,000,000 for fiscal year 2008; and 
(E)$100,000,000 for fiscal year 2009. 
(2)For the Baltimore & Potomac Tunnel and the Union tunnel, together, to provide adequate drainage, ventilation, communication, lighting, and passenger egress upgrades— 
(A)$10,000,000 for fiscal year 2005; 
(B)$10,000,000 for fiscal year 2006; 
(C)$10,000,000 for fiscal year 2007; 
(D)$10,000,000 for fiscal year 2008; and 
(E)$17,000,000 for fiscal year 2009. 
(3)For the Washington, District of Columbia, Union Station tunnels to improve ventilation, communication, lighting, and passenger egress upgrades— 
(A)$8,000,000 for fiscal year 2005; 
(B)$8,000,000 for fiscal year 2006; 
(C)$8,000,000 for fiscal year 2007; 
(D)$8,000,000 for fiscal year 2008; and 
(E)$8,000,000 for fiscal year 2009.  
(c)Availability of appropriated fundsAmounts appropriated pursuant to this section shall remain available until expended.  
9.Rail security research and development 
(a)Establishment of research and development programThe Secretary of Transportation, in consultation with the Secretary of Homeland Security, shall carry out a research and development program for the purpose of improving railroad security that may include research and development projects to— 
(1)reduce the vulnerability of passenger trains, stations, and equipment to explosives and hazardous chemical, biological, and radioactive substances; 
(2)test new emergency response techniques and technologies; 
(3)develop improved freight technologies, including— 
(A)technologies for sealing rail cars; 
(B)automatic inspection of rail cars; 
(C)communication-based train controls; and 
(D)emergency response training; 
(4)test wayside detectors that can detect tampering with railroad equipment; 
(5)support enhanced security for the transportation of hazardous materials by rail, including— 
(A)technologies to detect a breach in a tank car and transmit information about the integrity of tank cars to the train crew; 
(B)research to improve tank car integrity, with a focus on tank cars that carry high hazard materials; and 
(C)techniques to transfer hazardous materials from rail cars that are damaged or otherwise represent an unreasonable risk to human life or public safety; and 
(6)other projects recommended in the report required by section 2. 
(b)Coordination with other research initiativesThe Secretary of Transportation shall ensure that the research and development program authorized by this section is coordinated with other research and development initiatives at the Department of Transportation and other Federal agencies. 
(c)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Transportation $50,000,000 in each of fiscal years 2005 and 2006 to carry out the purposes of this section. Amounts appropriated pursuant to this subsection shall remain available until expended. 
10.Rail worker security training program 
(a)In generalNot later than 60 days after the date of enactment of this Act, the Secretary of Transportation, in consultation with appropriate law enforcement, security, and terrorism experts, representatives of railroad carriers, and nonprofit employee organizations that represent rail workers, shall develop and issue detailed guidance for a rail worker security training program to prepare front-line workers for potential threat conditions. 
(b)Program elementsThe guidance developed under subsection (a) shall require such a program to include, at a minimum, elements that address the following: 
(1)Determination of the seriousness of any occurrence. 
(2)Crew communication and coordination. 
(3)Appropriate responses to defend oneself. 
(4)Use of protective devices. 
(5)Evacuation procedures. 
(6)Psychology of terrorists to cope with hijacker behavior and passenger responses. 
(7)Live situational training exercises regarding various threat conditions, including tunnel evacuation procedures. 
(8)Any other subject the Secretary considers appropriate. 
(c)Railroad carrier programsNot later than 60 days after the Secretary issues guidance under subsection (a) in final form, each railroad carrier shall develop a rail worker security training program in accordance with that guidance and submit it to the Secretary for approval. Not later than 30 days after receiving a railroad carrier’s program under this subsection, the Secretary shall review the program and approve it or require the railroad carrier to make any revisions the Secretary considers necessary for the program to meet the guidance requirements. 
(d)TrainingNot later than 180 days after the Secretary approves the training program developed by a railroad carrier under this section, the railroad carrier shall complete the training of all front-line workers in accordance with that program. 
(e)UpdatesThe Secretary shall update the training guidance issued under subsection (a) from time to time to reflect new or different security threats, and require railroad carriers to revise their programs accordingly and provide additional training to their front-line workers.  
11.Whistleblower protection 
(a)In generalNo employee or other person may be harassed, prosecuted, held liable, or discriminated against in any way— 
(1)because that person— 
(A)has commenced or caused to be commenced, or is about to commence; 
(B)has testified or is about to testify at; or 
(C)has assisted or participated in, or is about to assist or participate in any manner in,a proceeding or any other action to enhance public transportation security; or 
(2)because that person has refused to violate or assist in the violation of any law, rule, or regulation related to public transportation security. 
(b)Application of sarbanes-oxley Act of 2002 amendments 
(1)Civil action to protect against retaliation in fraud casesSection 1514A of title 18, United States Code, shall apply to subsection (a) of this section as if— 
(A)an act or refusal to act described in subsection (a) were described in such section 1514A; and 
(B)a violation of subsection (a) were a violation of such section 1514A(a). 
(2)Retaliating against a witness, victim, or informantSection 1513(e) of title 18, United States Code, shall apply to a violation of subsection (a) of this section as if the violation of subsection (a) were a violation of such section 1513. 
12.Systemwide Amtrak security upgrades 
(a)In generalThe Secretary of Transportation is authorized to make grants to Amtrak for— 
(1)tunnel protection systems; 
(2)perimeter protection systems; 
(3)redundant critical operations control systems; 
(4)chemical, biological, radiological, or explosive detection systems; 
(5)surveillance equipment; 
(6)communications equipment; 
(7)emergency response equipment; 
(8)fire suppression and decontamination equipment; 
(9)global positioning or automated vehicle locator type system equipment; 
(10)training of front-line workers and other first responders; 
(11)evacuation improvements; and 
(12)other capital safety improvements. 
(b)ConditionsThe Secretary of Transportation may not disburse funds to Amtrak under subsection (a) unless the projects are contained in a systemwide security plan approved by the Secretary, in consultation with the Secretary of Homeland Security. The plan shall include appropriate measures to address security awareness, emergency response, and passenger evacuation training. 
(c)Availability of fundsThere are authorized to be appropriated to the Secretary of Transportation $65,000,000 for fiscal year 2005 for the purposes of carrying out this section. Amounts appropriated pursuant to this subsection shall remain available until expended. 
13.Public awarenessNot later than 90 days after the date of enactment of this Act, the Secretary of Transportation, in consultation with the Secretary of Homeland Security, shall develop a national plan for public outreach and awareness. Such plan shall be designed to increase awareness of measures that the general public, railroad passengers, and railroad employees can take to increase railroad system security. Such plan shall also provide outreach to railroad carriers and their employees to improve their awareness of available technologies, ongoing research and development efforts, and available Federal funding sources to improve railroad security. Not later than 9 months after the date of enactment of this Act, the Secretary of Transportation shall implement the plan developed under this section. 
14.Passenger, baggage, and cargo screening 
(a)Requirement for study and reportThe Secretary of Transportation, in consultation with the Secretary of Homeland Security, shall— 
(1)analyze the cost and feasibility of requiring security screening for passengers, baggage, and cargo on passenger trains; and  
(2)report the results of the study, together with any recommendations that the Secretary of Transportation may have for implementing a rail security screening program to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives not later than 1 year after the date of enactment of this Act.  
(b)Pilot programAs part of the study under subsection (a), the Secretary of Transportation, in consultation with the Secretary of Homeland Security, shall complete a pilot program of random security screening of passengers and baggage at passenger rail stations served by Amtrak selected by the Secretary of Transportation, in consultation with the Secretary of Homeland Security. 
(c)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Transportation to carry out this section $5,000,000 for fiscal year 2005. 
15.Emergency responder training standardsSection 5115(b) of title 49, United States Code, is amended— 
(1)by striking and at the end of paragraph (1)(C); 
(2)by striking the period at the end of paragraph (2) and inserting ; and; and 
(3)by adding at the end the following new paragraph: 
 
(3)shall include standards for the training of persons responsible for responding to emergency situations occurring during the removal and transportation of hazardous materials and high hazard materials (as defined in section 17(2) of the Protecting Railroad Operators, Travelers, Employees, and Communities with Transportation Security Act of 2004) to ensure their ability to protect nearby persons, property, or the environment from the effects of accidents involving hazardous materials.. 
16.Information for first responders 
(a)AmendmentsChapter 51 of title 49, United States Code, is amended— 
(1)in section 5111— 
(A)by inserting (a) Air Brake Equipment.— before A rail tank car; and 
(B)by adding at the end the following new subsection: 
 
(b)Information for first responders 
(1)ProhibitionNo rail tank car containing hazardous materials may be transported or stored on rail tracks that are part of or connected to the general system of railroad transportation unless information identifying the tank car, the hazardous materials within such tank car, and response guidance is immediately available to local first responders in each location where the tank car may be located. Such information shall be provided through the Operation Respond Institute’s technology or similar technology. Each day in which a tank car is transported or stored in violation of this paragraph shall constitute a separate violation. 
(2)ExceptionThe Secretary of Transportation may provide an exception to the prohibition under paragraph (1) if no data base exists through which the requirement can be met.; and 
(2)in section 5124, by adding at the end the following: This section shall not apply to a violation of subsection (b) of section 5111 or a regulation prescribed or order issued under such subsection.. 
(b)Effective dateThe amendments made by subsection (a) shall take effect 90 days after the date of enactment of this Act. 
17.Definitions For purposes of this Act— 
(1)the term front-line workers means security personnel, dispatchers, train operators, other onboard employees, maintenance and support personnel, bridge tenders, and other appropriate employees of railroad carriers; 
(2)the term high hazard materials means poison inhalation hazard materials, Class 2.3 gases, Class 6.1 materials, Class 7 radioactive materials, and anhydrous ammonia; and 
(3)the terms railroad and railroad carrier have the meaning given those terms in section 20102 of title 49, United States Code.  
 
